Citation Nr: 9900469	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  95-29 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for Sudeks reflex 
sympathetic dystrophy of the both feet, ankles, and left 
lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran had active service from September 1972 to 
September 1975.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the veterans claims of 
entitlement to service connection for osteoporosis of the 
feet and back, fractures of both legs, peripheral neuropathy, 
sclerosis of the joints, Sudecks reflex sympathetic 
dystrophy, and osteoarthritis.  

In his VA Form 9 (Appeal to Board of Veterans Appeals) dated 
in June 1998, however, the veteran indicated that he wished 
only to continue his appeal with respect to his claim of 
entitlement to service connection for Sudeks reflex 
sympathetic dystrophy of both feet, ankles, and left lower 
extremity.  Therefore, this is the only issue currently on 
appeal.  See 38 C.F.R. § 20.204 (1998).


REMAND

The veteran claims that he sustained stress fractures of both 
feet and shins during basic training, which resulted in 
dystrophy in his feet, ankles and left leg.  Therefore, 
service connection for this condition has been requested.  A 
review of the record, however, discloses that additional 
development is needed prior to adjudication by the Board.  
While the Board regrets the delay associated with this 
REMAND, this action is necessary to ensure that the veterans 
claim is fairly adjudicated. 

Service medical records reflect that the veteran was seen for 
a stress fracture of the left lower leg in December 1972, at 
which time he indicated that his right leg felt fine.  He was 
seen for a tender right knee in November 1974, and a 
laceration of the left foot in February 1975.  However, none 
of these records contains any evidence that the veteran 
suffered stress fractures of the feet, ankles or right lower 
extremity.

In a statement of January 1992, Winthrop S. Risk, M.D., noted 
that a bone scan he performed in 1985 revealed some post-
traumatic changes.  He indicated that sympathetic dystrophy 
needed to be ruled out.  Treatment reports dated from April 
to July of 1985 show that Dr. Risk attributed the veterans 
foot pain to reflex sympathetic dystrophy and paresthesias of 
both lower extremities to peripheral polyneuropathy.  In July 
1985, the veteran was admitted to Mercy Hospital where Dr. 
Risk diagnosed the veteran with sympathetic reflex dystrophy, 
chronic back pain and paresthesias of both feet.  More 
recently, in January 1992, Dr. Risk noted that nerve 
conduction and electromyography studies revealed mild 
peripheral polyneuropathy with denervation in the muscles of 
both feet. 

The veteran submitted copies of letters he had written to 
family members while in basic training.  Several letters 
include the veterans reports of pain in his lower 
extremities, including his heels, ankles and shins.  The 
veteran also mentioned that he sought medical treatment at 
that time, and that he actually suffered stress fractures of 
both shins.  

In correspondence dated in September 1995, Neal Taylor, M.D., 
indicated that he had reviewed the veterans letters which 
included the veterans reports of pain in both lower 
extremities.  Dr. Taylor further mentioned that the veteran 
subsequently developed reflex sympathetic dystrophy (RSD) in 
his lower extremities which was confirmed by x-rays and bone 
scans.  Dr. Taylor then discussed that RSD can occur after 
trauma to non-neural tissue, namely soft tissue or bone such 
as what the veteran mentioned in his letters.  Dr. Taylor 
related that the injury need not be severe.  Dr. Taylor 
stated that RSD developed in three stages, and that the 
atrophy the veteran experienced usually took a considerable 
amount of time and was considered the third stage.  Dr. 
Taylor therefore concluded that there was a reasonable degree 
of medical certainty that the type of injury the veteran 
sustained in service resulted in dystrophic changes which 
were present on both x-ray and bone scan findings.  Finally, 
he stated that although most stress fractures will heal 
without incident, on rare occasions it can result in reflex 
sympathetic dystrophy which the veteran demonstrated. 

In October 1996, the veteran was afforded a VA rating 
examination to determine whether his reflex sympathetic 
dystrophy was related to service.  After examining the 
veteran and reviewing the claims file, the examiner stated 
that the findings were quite confusing.  The examiner noted 
that since multiple people had rendered the diagnosis of 
reflex sympathetic dystrophy, he was hesitant to completely 
contradict this finding.  Nevertheless, he found that both 
the veterans lower extremities did not demonstrate the 
classic symptoms of reflex sympathetic dystrophy.  The bone 
scan also was not indicative of reflex sympathetic dystrophy.  
The examiner expressed some concerns that the veteran may 
have a talocalcaneal coalition within the foot which 
certainly could have been causing some of his discomfort.  He 
therefore concluded that this condition cannot necessarily be 
related to service.  While a stress fracture could be a 
potential cause of reflex sympathetic dystrophy, it would not 
usually result in the dystrophy developing ten years after 
the actual stress fractures.

Based on the foregoing, the Board finds that there is 
conflicting evidence concerning whether the veterans lower 
extremity pain is attributable to reflex sympathetic 
dystrophy, and, if so, whether this condition is related to 
service.  The Board finds that an additional medical opinion 
by a board of two physicians concerning these issues would be 
helpful prior to further adjudication.  Accordingly, the case 
is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination by a Board of two 
VA physicians consisting of a 
neurologist and a Physical Medicine and 
Rehabilitation specialist.  The 
veterans claims file and a copy of 
this REMAND should be reviewed by the 
physicians prior to rendering any 
opinion.  All studies, tests, and 
consultations deemed warranted should 
be obtained. In the report, the 
physicians should express their opinion 
as to whether the veteran currently 
suffers from Sudeks reflex sympathetic 
dystrophy of the both feet, ankles, and 
left lower extremity.  If so, they 
should provide their opinion as to 
whether it is at least as likely as not 
that this condition is related to 
service.  The physicians should 
specifically comment on the opinions 
provided by Winthrop S. Risk, M.D., and 
Neal Taylor, M.D., as well as the 
opinion contained in the VA examination 
report of October 1996.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND, and, if not, 
the RO should implement corrective 
procedures.  

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for Sudeks reflex 
sympathetic dystrophy of the both feet, 
ankles, and left lower extremity.  If 
the determination made remains 
unfavorable, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of 
the Case and be given the opportunity 
to respond thereto.  The veteran and 
his representative should be afforded 
the applicable response period before 
the case is returned to the Board.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action of the veteran is required until 
he is notified.






		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 2 -
